Citation Nr: 1136420	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to June 14, 2008, and in excess of 20 percent thereafter, for service-connected degenerative changes of the thoracic and lumbar spine (back disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from November 1998 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah, and Waco, Texas, respectively.  In the February 2007 rating decision, service connection was awarded for the Veteran's back disability, and he was assigned a 10 percent rating.  This was continued in the June 2007 rating decision.  

In a November 2008 rating decision, the RO increased the Veteran's back disability rating to 20 percent, effective June 14, 2008.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2011, the Veteran appeared and testified before the undersigned at a Travel Board hearing at the Waco RO.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the increased rating claim currently on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

During the Veteran's January 2011 hearing, he testified that symptoms associated with his back disability had worsened.  He stated that before now, flare-ups of thoracic and lumbar spine symptoms occurred twice to three times weekly.  He now testified that those flare-ups occur from three to five times weekly.  The Veteran further advised that he experiences shooting pain and numbness radiating down his hips, through his legs, and into his feet.  

The Veteran's last VA examination assessing the severity of his back disability was conducted in May 2010-over one year ago.  In light of the Veteran's January 2011 testimony that symptoms related to his back disability have worsened since his last VA examination, a new VA medical examination is necessary to assess the current severity of the Veteran's service-connected back disability before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran has again asserted that he has radiating pain through his lower extremities that he believes is related to his back disability.  The Board is aware that service connection for neuropathy of the lower extremities was denied in a January 2009 rating decision, but the June 2008 VA examination upon which the denial was based, noted some decreased sensation in his lower extremities.  Thus, upon remand, the Veteran's neurological manifestations related to his thoracic and lumbar spine should be addressed during the VA examination.  

During his hearing, the Veteran further testified that there were outstanding treatment records associated with treatment for his back disability.  At the hearing, he submitted a VA-Form 21-4142 authorizing VA to obtain outstanding private treatment records dated since December 2010.  It does not appear, however, that the RO made any attempts to secure these records.  The Veteran stated that he had been seen by his private physician within the month prior to his Travel Board hearing.  Thus, upon remand, an attempt should be made to obtain any outstanding treatment records related to his back disability.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his service-connected thoracic and lumbar spine disability.  After receiving this information and any necessary releases, including the release already submitted in January 2011, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Document all correspondence in the Veteran's claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected back disability and any associated neurological residuals.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should report the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability of the lumbar spine.  If feasible the examiner should portray any additional functional limitation of the lumbar spine due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that should be noted as well.  The examiner should also note whether the Veteran has experienced any physician prescribed incapacitating episodes during the past 12 months.  The examiner is also asked to determine whether the Veteran has any neurological manifestations related to his thoracic and lumbar spine disability.  
The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for any medical opinions offered must be provided.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


